Citation Nr: 1525503	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-35 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).  

2.  Entitlement to an initial compensable disability rating for migraine headaches.  


REPRESENTATION

Veteran represented by:	James M. McElfresh, Agent


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  


FINDINGS OF FACT

1.  The Veteran's PTSD and MDD cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  The Veteran's migraine headaches are not shown to have been manifested by characteristic prostrating attacks averaging one in two months over a several month periods, or by symptoms approximating such level of severity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for PTSD and MDD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial compensable evaluation for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

With regard to the Veteran's claims for an increased evaluations for a psychiatric disability and migraines, the claims for an initial evaluation above 30 percent for a psychiatric disability and an initial compensable evaluation for migraines are downstream issues from a rating decision dated in March 2012, which initially established service connection for these disabilities and assigned the ratings being contested and their effective dates.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007.  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claims, such noncompliance is deemed to be non-prejudicial to these specific claims.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Numerous VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claims.  He has not identified any potentially relevant evidence that has not otherwise been obtained.  VA examinations were conducted in November 2011, January 2012 and March 2013 for the Veteran's psychiatric and migraine disabilities.  Those examinations describe the Veteran's disabilities in sufficient detail for the Board to make an informed decision on his claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, and requested to have one scheduled, but then later withdrew his request.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id.

Entitlement to an Initial Increased Rating for PTSD and MDD

The Veteran filed a claim for PTSD in November 2011.  In March 2012 he was granted service connection for PTSD with MDD, and assigned a 30 percent rating that was made effective as of the date his claim was received.  The Veteran appealed the rating that was assigned and perfected his appeal.  

Under the General Rating Formula for Mental Disorders, in pertinent part, a 30 
percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130.

The Veteran was afforded a VA examination for his psychiatric disorder in January 2012.  At that examination, he reported experiencing recurrent and intrusive distressing recollections of his stressor event, flashbacks, psychological reactivity on exposure to internal or external cues, efforts to avoid thoughts, feelings or conversations associated with his stressor, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement, difficulty falling asleep, irritability, difficulty concentrating and hypervigilance.  He reported that the symptoms were constant, and that they occurred frequently.  

The Veteran reported that after service he completed an associate's degree and several other credits.  He noted that he also planned to enroll in community college that year.  The Veteran reported that he worked 24 hours a week as a teacher's assistant at a nearby community college.  He noted that since discharge he had been employed in collections, as a manager, at Lockheed Martin and in customer service.  He reported having difficulties in the vocational setting, and reported that he felt stressed during his time in the National Guard.  He reported minimal alcohol use, and noted that he was able to perform all basic activities of daily living including grooming, dressing, feeding himself and remaining mobile.  He reported having a relationship with a girlfriend at the time of the examination, as well as regular contact with his mother, brother and nephew.  

Upon mental status examination, the examiner noted that the Veteran was appropriately groomed and dressed.  He was personable and cooperative with the assessment and there were no noted abnormal motor movements or mannerisms.  He was alert, and oriented to the time, place and situation.  There were no apparent disturbances in his thought content-no indications of hallucinations, delusions, obsessions, dissociation or intent to harm himself or others.  The examiner diagnosed him with PTSD and MDD and assigned a GAF score of 60.  

The Veteran received treatment at the Salt Lake City VAMC for his psychiatric disorders in 2012 and 2013.  In October 2012, the Board notes that the Veteran visited the VAMC because he was "couch surfing," and needed a place to stay.  At that visit the Veteran reported that he had been homeless for about 6 months, but had been staying with different friends during that period.  Although he was in between places to live, the Veteran noted at this visit that he was employed full time.

In March 2013 the Veteran was afforded another VA examination.  At that examination, he reported similar symptoms to those reported at his January 2012 examination, including persistent avoidance of stimuli associated with his stressors, difficulty concentrating, hypervigilance, anxiety, panic attacks occurring on a weekly basis or less and chronic sleep impairment.  

The examiner noted that at the time of the examination the Veteran was volunteering with the literacy program, and had enrolled in two classes in the spring semester.  He reported that his grades were decent, but that he had difficulties with academic settings, specifically with concentration.  He reported that his relationship with his girlfriend had ended, but that he was staying with his brother.  He described his relationship with his brother as "fairly good" and noted that he also had regular contact with his mother and aunt.  

Upon mental status examination, the examiner noted that the Veteran was appropriately dressed and groomed.  He was personable and cooperative.  He was alert, and oriented to the time, place and situation.  He communicated in the appropriate volume, content and flow and his responses were appropriate.  There were no apparent disturbances in thought contents-no delusions, hallucinations or obsessions.  He denied suicidal intent or plan, and his mood was reported as being generally pleasant and balanced.  The examiner diagnosed the Veteran with PTSD and assigned him a GAF score of 55.  

Turning now to an analysis of the evidence of record, the Board will address whether the Veteran is entitled to a disability rating in excess of 30 percent for PTSD/MDD.  The Board concludes that the evidence of record does not show that the Veteran has occupational or social impairment consistent with a rating greater than what is currently assigned.

With regard to a 50 percent disability rating, the Board cannot find that the Veteran showed the occupational or social impairment with reduced reliability and productivity that is associated with a 50 percent rating.  

Specifically with regard to his occupational impairment, in January 2012, the Veteran's thought process reflected appropriate levels of logical connection, and displayed no intent to harm himself or others or any delusions or hallucinations.  His speech was normal, his hygiene was good and he was found competent to handle his finances and other personal affairs.  Similarly in March 2013 there were no apparent disturbances in his though processes, his insight and judgment were good and he communicated with appropriate volume, content and flow, with appropriate responses.  The Board notes that the Veteran was reportedly homeless in October 2012, but that he also reported that he was staying with friends, going from couch to couch, and that he was still fully employed.  In January 2012 he noted that he was employed as a teacher's assistant, and he planned on enrolling in community college to pursue a career.  In March 2013, the Veteran noted that he was not working, as he had been let go while he was in the process of applying for FMLA.  The Veteran further discussed how he had been getting to work late and falling asleep on the job.  However, the Board notes that despite the Veteran being "laid off," as he described it, he has not indicated at any point during the appeal that he is unable to obtain other work due to his psychiatric disability.  

The January 2012 and March 2013 examiners did note that the Veteran experienced multiple psychiatric symptoms, including irritability, difficulty sleeping, difficulty concentrating, distressing dreams of his stressors, flashbacks, anxiety and panic attacks that occurred weekly or less often.  However, the fact that the Veteran experiences psychiatric symptomatology is the reason he receives a compensable rating for his PTSD.  As noted above, a 30 percent rating contemplates panic attacks (occurring weekly or less often), chronic sleep impairment, and memory loss, as well as non-enumerated symptomatology of a similar severity.  

VA treatment records have also been reviewed, but they fail to describe symptomatology that is markedly different from the VA examination reports, and as such, the treatment records are not found to support a schedular rating in excess of 30 percent.  For example, in June 2012, the Veteran was described as engaging and pleasant.  In October 2012, the Veteran was noted to be homeless, but he was sleeping on several friends couches, suggesting some level of social functioning.  It was also noted that the Veteran was going to start VA vocational rehabilitation in January 2013.  The Veteran was alert and oriented, his mood was positive and his affect was appropriate.  The Veteran denied suicidal ideation and his thought processes, memory, and concentration were normal. 

Accordingly, the Board finds that the Veteran's occupational impairment is not most consistent with a 50 percent rating.

With regard to the Veteran's social impairment, the Board acknowledges that the Veteran had a romantic relationship with a girlfriend at the time of his January 2012 examination, and that they lived together at the time.  The Veteran also reported that he had regular contact with family members including his brother, his nephew and his mother.  The Veteran did report that he often avoided crowds and social situations, and that he felt detached from his environment, and also reported a difficulty finding a home in October 2012.  However, in March 2013 the Veteran noted that he was staying with his brother.  As will the occupational impairment discussion above, the Board acknowledges that the Veteran's psychiatric symptoms impact his social functioning, but it is because of these symptoms that the Veteran has been awarded a 30 percent disability rating.  Accordingly, the Board finds that the Veteran's social impairment during this time is not most consistent with a 50 percent rating, as the evidence of record failed to show that the Veteran had the reduced reliability and productivity as a result of his psychiatric disorder that is required for a higher rating.  While the Veteran was noted to have some social problems, he has not been found to have difficulty in establishing and maintaining effective social relationships as he has continued to maintain close family relationships throughout the course of his appeal.

With regard to a 100 percent or 70 percent disability rating, the Veteran has not shown either the total occupational and social impairment that is associated with a 100 percent disability rating or the occupational and social impairment with deficiencies in most areas that is associated with a 70 percent disability rating for any distinct time during the course of his appeal. 

With respect to his occupational impairment, the Board notes that the Veteran was employed at his January 2012 VA examination.  Although at his more recent 2013 examination he noted that he had lost his job, the Veteran did not indicate that he was fired specifically due to his PTSD or MDD.  Throughout the appeal it has been shown that the Veteran managed his own finances and did his own chores such as shopping and housework.  The evidence indicates that the Veteran has consistently worked and independently cared for himself throughout the period on appeal. Furthermore, no clinician has suggested that the Veteran is occupationally impaired to the degree contemplated by a 70 or 100 percent rating.  

Similarly, the Veteran has not shown the social impairment that is associated with a 100 percent disability rating or 70 percent disability rating at any time.  The Board acknowledges that the Veteran's relationship with his girlfriend which was ongoing at the time of the January 2012 examination had ended by the March 2013 examination.  However, the Veteran still reported constant contact with his family including his brother and his aunt.  These long-enduring relationships show that the Veteran does not experience an inability to establish or maintain effective relationships (the type of symptom that would be consistent with social impairment of a 70 percent rating).  No clinician has found the Veteran to be totally socially impaired or socially impaired with deficiencies in most areas.  Thus, the Board finds that the evidence of record does not support a finding that the Veteran has suffered from the social impairment that is associated with a 100 percent disability rating or 70 percent disability rating at any time as a result of his psychiatric symptomatology.

In making this determination, the Veteran's GAF scores, ranging from 50 to 60, have been considered.  The Board finds that these scores, which are reflective of moderate symptoms, and particularly when considered along with the symptoms contained in the associated clinical reports, are consistent with the currently assigned ratings.  Of note the GAF of 60 that was assigned at the first examination suggests that the symptoms, while moderate in severity, were trending towards mild.  The Board concludes that a 30 percent rating is consistent with moderate impairment.

As noted above, the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board notes the Veteran's reported symptoms of intrusive thoughts, nightmares, and psychological agitation to external cues.  He reported difficulty sleeping, trouble concentrating and irritability.  However, the impact of these symptoms are generally more congruent with the assigned disability ratings than they would be with higher ratings during the appeal period. 

In sum, the Board finds that the preponderance of the evidence is against the assignment of an initial schedular rating in excess of 30 percent for the Veteran's psychiatric disorder.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an Initial Increased Rating for Migraine Headaches

The Veteran filed a claim for his migraines in September 2011.  In March 2012 he was granted service connection for migraines and assigned a noncompensable rating that was made effective as of the date his claim was received.  The Veteran appealed the rating that was assigned and perfected his appeal.  

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.

The Veteran was afforded a VA examination in November 2011 for his migraine headaches.  At that examination, the Veteran reported having experienced migraines since 2002, and noted that he had never had any imaging studies conducted.  He reported that he was on medication for his migraines, but couldn't remember the name of the medication.  The Veteran reported experiencing headache pain, with a pulsating or throbbing nature.  He noted that the pain occurred on both sides of his head, and usually lasted 1-2 days.  The Veteran did not report any prostrating attacks of headache pain, and further reported that his headaches did not affect or impact his ability to work.  

In 2012 and 2013 the Veteran received treatment for his migraines at the Salt Lake City VAMC.  At various February 2013 visits, the Veteran noted that his migraines were getting worse.  Specifically, at one visit, he reported that they were located in the back of his head and spread to the front, and that they were accompanied by slight blurry vision and photophobia.  The Board notes that after the Veteran was treated with Benadryl and Ibuprofen at that visit, he reported feeling much better in approximately 30 minutes and declined any further treatment.

In March 2013 the Veteran was afforded another VA examination.  At that examination he reported that he had about 3-4 headaches a week, each headache usually lasting a couple of hours.  He experienced throbbing all over the back of his head, and often had nausea and dizziness with his headaches, but he did not vomit.  He did not report having any prostrating attacks, and he noted that his headaches did not impact his ability to work.  

The Veteran's VA treatment records note his continuous complaints of headaches but like the examination reports, also do not indicate prostrating attacks, which is necessary for the assignment of a compensable rating.  The Board notes that the Veteran has reported that his headache disability warrants a compensable rating.  And as a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as headache pain or other symptoms associated with migraines.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability of his migraines according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the numerous examination reports and clinical records) directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's migraines is more probative for the purposes of assigning a rating in conjunction with the relevant schedular rating criteria and the Board finds that the symptoms reported have been appropriately considered in the currently assigned noncompensable rating  in effect during the appeal period.  

Upon review of the record, the Board finds that the Veteran's headaches have been stable throughout the appeal period and staged ratings are not warranted.  In this regard, for the entire period on appeal, a compensable rating is not warranted as prostrating attacks have not been shown to have occurred at all, much less at a frequency of at least one time in two months.  Accordingly, as the evidence does not reflect prostrating attacks averaging one every two months, at any time during the appeal period, a compensable rating is not warranted.



Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds the schedular rating criteria reasonably describes all the symptomatology of the Veteran's psychiatric and headache disabilities.  Here, as explained in Vazquez-Claudio v. Shinseki, the Board's focus is primarily how the totality of the Veteran's psychiatric symptomatology impacts his occupational and social functioning.  In so doing, the schedular rating criteria inherently and necessarily considers all the Veteran's psychiatric impairment.  Moreover, the schedular rating criteria provide for a higher evaluation should the Veteran's symptoms worsen.  

With regard to the Veteran's headaches, the schedular rating criteria, including Diagnostic Code 8100, specifically provide for disability ratings for the Veteran's disability based on symptoms which include throbbing headaches, nausea and dizziness.  See 38 C.F.R. § 38 C .F.R. § 4.114.  The noncompensable rating under Diagnostic Code 8100 was granted based on recognition of the Veteran's symptomatic disability.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

As such, referral for extraschedular consideration is not warranted for either disability.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The record does not show, and the Veteran does not contend, that he is precluded from obtaining substantially gainful employment as a result of his service-connected psychiatric or headache disabilities.  Although the Veteran noted at his March 2013 VA examination that he is no longer employed, he did not indicate any belief that he would be unable to obtain future work as a result of his service connected disabilities.  Therefore, an inferred TDIU claim is inapplicable in this case.









ORDER

An initial disability rating in excess of 30 percent for PTSD and MDD is denied.  

An initial compensable rating for headaches is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


